Appellant predicates his motion for rehearing upon the contention that the indictment is duplicitous now for the first time raising that question. We see no vice in the indictment in the respect mentioned. Even if it were vulnerable to such an attack it comes too late when made for the first time after conviction. Melley v. State, 93 Tex.Crim. R., 248 S.W. 367; Ramsey v. State, 108 Tex.Crim. R., 299 S.W. 411; Garner v. State, 100 Tex.Crim. R., 272 S.W. 167.
The motion for rehearing is overruled.
Overruled.